Citation Nr: 1117550	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  10-29 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for hallux valgus of the right foot. 

3.  Entitlement to an initial compensable rating for hallux valgus of the left foot. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1988 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In addition to issues of compensable ratings for hypertension and bilateral hallux valgus, the Veteran submitted a timely substantive appeal on the issues of an increased initial rating for degenerative arthritis of the lumbar spine and service connection for tinnitus.  Following an October 2010 supplemental statement of the case, the Veteran and his representative submitted correspondence in November 2009 in which they stated the intention to continue the appeal only of the issues of ratings for hypertension and hallux valgus.  

The Veteran testified before the Board sitting at the RO in Columbia South Caronia in February 2011.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran stated that his correspondence in November 2010 was in error and that he intended to continue his appeal of a denial of service connection for tinnitus.  As the procedural requirements to place the issue before the Board were accomplished, the Board has jurisdiction will consider the issue on appeal.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's essential hypertension requires continuous use of medication for control but is currently and historically manifested by diastolic blood pressure measurements predominantly less than 100 mm Hg and systolic blood pressure measurements predominantly less than 160 mm Hg. 

2.  The Veteran's bilateral hallux valgus is manifest by mild lateral deformity of 10 to 20 degrees with symptoms of foot pain, swelling, and tenderness after extended standing or walking.  There is no history of foot injury or surgery and no hammer toes or claw foot deformity.  The Veteran is able to ambulate without instability or the use of support devices.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating for hypertension have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010). 

2.  The criteria for an initial or staged compensable rating for hallux valgus of the right foot have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5280 (2010).  

3.  The criteria for an initial or staged compensable rating for hallux valgus of the left foot have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5280 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army communications technician and retired at the rank of Sergeant First Class.  He contends that his hypertension and bilateral foot disorders are more severe than are contemplated by the initial ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Hypertension

Hereafter, all blood pressure measurements are expressed in units of millimeters of mercury (mm Hg).  A 10 percent rating is warranted for diastolic pressure of predominantly 100 or more; or systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 
20 percent rating is warranted for diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.   There is no higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7101; see also 62 Fed. Reg. 65207 (Dec. 11, 1997).  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Service treatment records in February 2007 showed that the Veteran was referred by a dental clinic for investigation of elevated blood pressure of 137/99.  The Veteran reported no observable symptoms at the time.  Subsequent outpatient treatment records through July 2008 showed that the Veteran was diagnosed with essential or systemic hypertension and prescribed oral medication.  Blood pressure measurements obtained during the treatment encounters were all less than 140 diastolic and 90 systolic.  In October 2007, the Veteran was issued a supply of medication necessary for treatment during a military deployment.  

In July 2008 BDD examination, a VA nurse practitioner (NP) noted a review of the service treatment records and claims file including the diagnosis in 2007 and continued use of medication for adequate control.  The Veteran denied any chest pain, shortness of breath, fatigue, weakness, swelling, syncope, or history of heart disease.  Blood pressure was 121/82, 127/90, and 128/93.  The NP continued the diagnosis of stable hypertension.  

In January 2009, the RO granted service connection and a noncompensable rating for hypertension. 

In a June 2010 substantive appeal, the Veteran noted that his hypertension once nearly led to hospitalization in December 2009.  The Veteran did not indicate that he received actually received medical care at that time or identified any medical providers.  

In August 2010, a VA examiner did not review the claims file but accurately summarized the Veteran's history of a diagnosis of hypertension in 2007 and treatment with oral medication.  The examiner noted the Veteran's report that he experienced blood pressure spikes and would get headaches and a flush feeling in his head and face.  However, the Veteran reported that if he took his medication properly, he had no symptoms.  Blood pressure measurements were 145/96, 138/90, 
127/91.   The examiner noted no edema or cardiovascular, respiratory, or abdominal abnormalities and diagnosed essential hypertension.  

In a November 2010 brief, the Veteran's representative contended that the August 2010 VA examination was not adequate because the Veteran's blood pressure was not measured on separate days and that the measurements would be higher if he did not use medication. 

In a February 2011 Board hearing, the Veteran stated that he continued to take two medications for control of blood pressure.  The Army issued his medications in a quantity sufficient for two years of treatment.  The Veteran stated that while on a vacation in December 2009, he experienced headaches and measured his own blood pressure which was "quite high."  The Veteran stated that his hypertension impacted his ability to exercise because his blood pressure spiked to 150 or 160 while on a treadmill.  The Veteran stated that he had not had any examinations or treatment for hypertension other than the VA examination since he retired from the Army.  

The Board concludes that an initial or staged compensable rating for hypertension is not warranted at any time during the period of time covered by this appeal.  The Veteran's hypertension was diagnosed during service and continued by VA examiners at the time of discharge and after service.  Therefore, the requirement to confirm the diagnosis using multiple measurements over several days is not applicable.  After review of the history of blood pressure measurements in and after service, the Board concludes that there are no measurements of diastolic pressure of 100 or more or systolic pressure of 160 or more.   Although the Veteran's disorder requires continuous medication for control, he does not have a history of diastolic or systolic blood pressure predominantly 100 or more or 160 or more respectively.  The Veteran is competent and credible to report that on one occasion he measured his own blood pressure and noted that it was high.  However, the Veteran did not seek treatment at the time and acknowledged that that his medication, when taken, is effective at maintaining adequate control.  One such episode, whether with or without the use of medication, does substantiate that his blood pressure was predominantly elevated to a compensable degree.  The criteria do not provide for an increased rating for the number of medications or dosage necessary for adequate control nor contemplate what might be the severity of the disorder if all medication were eliminated.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hypertension results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hallux Valgus

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A 10 percent rating is warranted for postoperative unilateral hallux valgus with resection of the metatarsal head or for severe unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The Veteran has been awarded service connection and a separate rating for pes planus with symptoms relieved by orthotics.  This rating is not before the Board on appeal. 

Service treatment records are silent for any symptoms, diagnoses, or treatment for bilateral hallux valgus.  In June 2007, a military examiner noted the Veteran's reports of recurrent knee and back problems and that a physical therapist told him that the problems were caused by flat feet.  The Veteran denied any foot pain.  The examiner noted fallen arches and pes planus but no foot deformity or tenderness.  Foot motion was normal without pain.  Although foot pronation was present in the stance phase, there were no toe deformities or abnormal positioning.  The examiner diagnosed flat feet and issued orthotics.  

In a July 2008 BDD examination, a VA NP noted a review of the service treatment records and the claims file.  The Veteran reported that he experienced foot discomfort for many years and purchased over-the-counter shoe inserts until he received orthotics from an unidentified provider.  The Veteran reported that his discomfort became more severe while assigned duties as a drill sergeant from 2005 to 2007.  The Veteran reported that had not experienced foot pain since the end of his drill sergeant tour in 2007 and had no current symptoms with the continued use of custom orthotics.  On examination, the NP noted low to flat arches with full weight bearing.  There was mild hallux valgus of 20 degrees of both great toes with no dorsiflexion at the first metatarsalphalangeal (MTP) joint but an otherwise normal range of motion of the toes.  There was no tenderness and no calluses, hammer toes, claw foot, or other deformity.  There were no deficits of alignment of the tendons, forefoot, or midfoot.  As there were no current symptoms and only subjective reports of pain prior to 2007, there was no functional loss evident on repetitive motion.  X-rays showed increased calcific density and enlargement of the sesamoid bones inferior to the head of the right first metatarsal that the NP evaluated as a sequella of previous trauma or sesamoiditis.  The NP diagnosed bilateral pes planus and hallux valgus deformity, right foot worse than left, currently asymptomatic.  

In January 2009, the RO granted service connection and noncompensable ratings for hallux valgus of the right and left feet and for bilateral pes planus.   

In August 2010, a VA examiner did not note a review of the claims file but noted the Veteran's report of the onset of foot pain in the 1980s with no specific injury.  The Veteran reported current pain along the soles of the feet and in the MTP areas. The Veteran reported some relief with the use of orthotics and non-steroidal anti-inflammatory medications.  The Veteran reported that the foot discomfort caused limitations in his ability to stand or walk for extended periods of time.  He reported difficulty participating in sports or performing yard work and experience flare-up pain once a week for one or two days that improved with rest and medication.  On examination, there were no calluses, corns, edema, or indications of flat feet.  There was tenderness over the MTP joints but no abnormal weight bearing, weakness, or instability.  Ranges of motion were normal.  The great toes were deviated laterally by 15 degrees on the right and 10 degrees on the left.  

In a February 2011 Board hearing, the Veteran stated that he now used over-the-counter orthotics and foot soaks but had not received any foot treatment since service.  The Veteran stated that his foot disorder did not interfere with his current employment as a training specialist at an Army base.  He stated that he is able to complete work before going home to soak his feet but that he would be unable to pursue other work that involved standing for greater than 30 to 45 minutes.  

The Board concludes that initial or staged compensable ratings for bilateral hallux valgus are not warranted at any time during the period covered by this appeal.   The Veteran is competent and credible to report that he experiences foot discomfort, has difficulty with prolonged standing and walking, and limits participation in sports and yard work.  With regard to the specific hallux valgus deformity, the Veteran is able to ambulate without support devices and range of motion and weight bearing are normal.  There is no credible evidence of foot instability or a requirement for support devices.  Foot swelling and discomfort does not impair his occupational duties.  The lateral deformity of 10 to 20 degrees does not impose a loss of function equivalent to amputation of the great toe.  There is no lay or medical evidence of foot surgery.  Therefore, the requirements of a compensable rating under Diagnostic Code 5280 for unilateral hallux valgus have not been met.  The Veteran denied any foot injuries, and the examiners noted no hammer toe or claw foot deformities and did not diagnose metatarsalgia.  Therefore, the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5279, 5282, 5283, 5284 (2010) are not applicable.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hypertension results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial or staged compensable rating for hypertension is denied. 

An initial or staged compensable rating for hallux valgus of the right foot is denied. 

An initial or staged compensable rating for hallux valgus of the left foot is denied. 


REMAND

Service personnel records showed that he Veteran was exposed to high noise levels from the employment of small arms, grenades, and power generators.  The Veteran's primary occupation was communications operator and technician with one tour of duty as a drill sergeant.  Service treatment records are silent for any symptoms of tinnitus.  

In a July 2002 benefits delivery on discharge examination, a VA audiologist noted a review of the service treatment records and claims file and the Veteran's military occupations.  The audiologist noted that all audiological information indicated normal hearing thresholds and that there was no history of tinnitus.  On examination, hearing acuity was normal and the audiologist evaluated speech discrimination acuity as excellent.  The Veteran did not report any current symptoms of tinnitus.  

In a February 2011 Board hearing, the Veteran stated that he experienced tinnitus when in a room with no ambient noise but not in crowded spaces.  He stated that he needed to keep his television on at night in order to fall asleep.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As the Veteran is competent to report observe symptoms that he now experiences, was exposed to some noise environments in service, and suggests that there is a relationship between the exposure and his current symptoms, another VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010). 

  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's reported symptoms of tinnitus which were not present in July 2008 and provide an opinion whether any disability is at least as likely as not (50 percent or greater possibility) related to exposure to noise from small arms, grenades, power generators or communications transmissions in service. The audiologist must comment on any contribution from post-service activities and on the impact of the disability, if any, on the Veteran's current occupation and daily activities.  

2.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for tinnitus.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).
  


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


